DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected K13 palmitate xenin and Alzheimer’s with traverse in the reply filed on 20 Sept, 2021.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 28 Oct, 2021.

Claims Status
Claims 23-38 and 42-48 are pending.
Claims 46-48 are new.
Claims 28, 32-38, and 44 have been withdrawn due to an election/restriction requirement.

Withdrawn Objections
The objection to the specification due to the lack of SEQ ID numbers is hereby withdrawn due to amendment.
The objection to the drawings due to the lack of SEQ ID numbers is hereby withdrawn due to argument.

Maintained/Modified Objections
Drawings
The drawings are objected to because many of the drawings are relying on color or texture to differentiate, which are not interpretable in the low-resolution black and white images in the file wrapper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
response to applicant’s arguments
	Applicant has petitioned for color drawings, which will overcome the rejection.
Applicant's arguments filed 28 March, 2022 have been fully considered but they are not persuasive.

While color drawings would likely overcome the objection, the petition for color drawings was, unfortunately, denied, note the “Petition Decision” of 9 May, 2022.  Applicant may wish to review the reasons for denial given in that document and file an amended petition.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-27, 29, 30, 43, and 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Alzheimer’s disease, does not reasonably provide enablement for other disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).
1 and 2) the breadth of the claims the nature of the invention:  Applicants are claiming a method of treating neurological disorders comprising administering a xenin analog.  Dependent claims describe a subset of unrelated neurological disorders (Alzheimer’s, Creutzfeldt-Jacob disease, Huntington’s disease, and Parkinson’s).  Please note that neurological disorder includes such disorders as subdural hematoma, brain tumors, and epilepsy.  Furthermore, it is not limited to the central nervous system, so includes such disorders as peripheral neuropathy and Bell ’s palsy.
3) the state of the prior art:  It is known in the art that Alzheimer’s disease is a black box.  The webpage RadiologyInfo.org (https://www.radiologyinfo.org/en/info/alzheimers, downloaded 5 Oct, 2021) teaches that in Alzheimer’s disease, large numbers of neurons stop functioning and die, causing loss of brain function (1st page, 3d paragraph) and the cause is unknown (1st page, 4th paragraph).  Please note that this reference is dated well after applicant’s priority date.
Myers (NeuroRx (2004) I p255-262) teaches that Huntington’s disease is caused by many repeats of the CAG triplet in the HD gene (p255, 2nd column, 2nd paragraph).  In other words, a polyglutamate segment is lengthened compared to normal people in this disease.  There is no evidence of anything similar to this in Alzheimer’s disease.
The Cleveland clinic’s webpage on Parkinson’s disease (https://my.clevelandclinic.org/health/diseases/8525-parkinsons-disease-an-overview, downloaded 5 Oct, 2021) teaches that Parkinson’s disease is caused by the death of nerve cells in the substantia nigra, causing a loss of dopamine production (4th page, 1st paragraph).  Problems with movement are hallmarks of this disorder, with loss of mental ability only occurring in the latest stage (7th and 8th pages).  It is treated with dopamine prodrug (10th page, 3d paragraph), drugs that inhibit dopamine breakdown or mimic dopamine (p11 and 12).  There is no evidence that such therapy provides any help in Alzheimer’s disease.
4) the level of one of ordinary skill:  The level of skill in the art is high.
5) the level of predictability in the art:  As noted above, Alzheimer’s disease is a black box, as is neurodegenerative diseases in general.  This leads to a low level of predictability in the art.
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  Applicants have experiments in a rodent model of Alzheimer’s disease and other experiments in wild type mice.  Most of the experiments with wild type mice do not show statistical significance, and the practical significance of what is shown is not clear.  
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Applicants have claimed a method of treating a diverse disorders linked only by something wrong in the nervous system.  This is an area that is not well understood, but it is clear that the etiology of the disorders is different (although there may be similarities).  All of applicant’s data is for a rodent model of Alzheimer’s disease and wild type mice, and it is not clear that the wild type mice data shows any real benefit.  Thus, it will take undue experimentation to use the invention beyond treatment of Alzheimer’s disease.
response to applicant’s arguments
	Applicant argues that neurodegenerative diseases are have a number of common factors, involved in protein synthesis and degradation and immune response, pointing to Gan et al (which suggests protein aggregation as a common motif among neurodegenerative disorders), so the results for Alzheimer’s can be extrapolated to all neurological disorders.
Applicant's arguments filed 28 April, 2022 have been fully considered but they are not persuasive.

First, applicant’s arguments are drawn to neurodegenerative disorders, but their claims are for neurological disorders, a broader genus.  Second, as noted in the rejection, Alzheimer’s disease is known in the art, even well after applicant’s priority date, to have significant unknowns.  The fact that there may be a common facet to some neurological disorders does not mean that they are so similar that a treatment for one would be expected to work for another – especially when the proposed treatment has not been demonstrated to have any effect on this common facet.  Third, even if the alleged common etiology is important for all of these disorders, it does not mean that a therapy for one can be extrapolated to others.  For example, KRAS mutations are common in both testicular cancer (Sheikine et al, Am. J. Cancer Res. (2012) 2(2) p153-167, abstract) and pancreatic cancer (di Magliano et al, Gasteroenterology (2013) 144(6) p1220-1229, abstract), but while the standard of care for testicular cancer is a platinum based chemotherapeutic, curing 95% of patients (Sheikine et al, p161, 2nd column, 3d paragraph), a platinum based chemotherapeutic had no effect on pancreatic cancer (Wisinski et al, Oncology (2007) 21(13) p1558-1564, abstract). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31, 42, 43, and 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 23, and claims dependent on it, require a xenin analogue.  Applicants have not defined “analogue,” so the dictionary definition (a chemical compound that is structurally similar to another, Merriam Webster online dictionary) must be relied upon.  However, that definition doesn’t suggest how similar, or similar in what ways.  This makes it impossible to determine how much the native xenin sequence can be modified and still be considered an analogue.  Thus, the claims are indefinite.
response to applicant’s arguments
	Applicant argues that the examples in the disclosure, of substitutions and amino acid modifications, is sufficient to show the claimed scope.
Applicant's arguments filed 28 April, 2022 have been fully considered but they are not persuasive.

	Applicant has argued that the description and examples given in the disclosure is sufficient to show the claimed scope.  There are a few issues with this.  First off, the definition of a term in the claims is the plain meaning of the term, consistent with the disclosure (MPEP 2111.01(I)), not the examples of the disclosure – indeed, it is improper to use those examples to limit the scope of the claim (MPEP 2111.01(II)). It is not clear if a modified peptide, with 10 mutations compared to native xenin, that works by a different mechanism (for example) is used to treat a neurological disorder meets the claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-27, 29-31, 42, 43, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (Curr. Neurol. Neurosci. Rep. (2012) 12(5) p520-527) in view of Gault et al (Acta Diabetol. (2005) 52 p461-471, cited by applicants).

	Morris et al discuss insulin as a treatment for Alzheimer’s disease (title).  There are deficiencies in the insulin pathway in this disorder suggesting that increased insulin levels will provide a benefit (6th page, 2nd and 3d paragraphs).  IV and nasally administered insulin has proven to provide benefits to sufferers of this disorder (3d page, 2nd through 4th paragraphs).  While one clinical trial for an insulin sensitizer failed (4th page, 4th paragraph, continues to 5th paragraph), a different sensitizer shows benefits in small scale studies (5th page, 2nd paragraph).  
	The difference between this reference and the instant claims is that this reference does not use a xenin analog.
	Gault et al discuss xenin-25[Lys13PAL] as a long lasting antidiabetic medicine (title).  Please note that this is applicant’s elected xenin analog.  The reference studies the effects of this analog, at 25 nmol/kg dose, in diabetic mice (abstract).  This lead to improvements in nutrient stimulated insulin concentrations (abstract).  This reference teaches that applicant’s elected species will increase endogenous levels of the therapy that Morris et al states will help in Alzheimer’s disease.
	Therefore, it would be obvious to treat the Alzheimer’s disease of Morris et al with the xenin-25[Lys13PAL] of Gault et al, to increase the insulin levels which Morris et al states will provide a benefit in that disorder.  As Gault et al show increases in insulin levels with this therapy, an artisan in this field would attempt this therapy with a reasonable expectation of success.
	Morris et al and Gault et al render obvious using a xenon analog to treat Alzheimer’s disease, rendering obvious claims 23, 30, and 31.
	Gault et al uses xenin-25[Lys13PAL], rendering obvious claims 24-27, 42, 43, and 45-48.
	Gault et al uses a dose of 20 nmol/kg, rendering obvious claim 29.
  response to applicant’s arguments
	Applicant argues that it is not clear that insulin will provide a benefit in Alzheimer’s disease.  This is supported by a declaration by Paula McClean, applicant, under 37 CFR 1.132.
Applicant's arguments filed 28 April, 2022 have been fully considered but they are not persuasive.

	Applicant is pointing to a failed clinical trial (Craft et al, 2020) to argue that a person of skill in the art would believe insulin would be ineffective for treatment of Alzheimer’s disease.  However, obviousness is determined as of the time the application was filed (text of 35 USC 103), which is Feb, 2016.  A person of skill in the art, at that time, would not have access to the reference, and would likely look at Craft et al (2012, cited by applicant), which shows a successful clinical trial using insulin to treat Alzheimer’s, or Gault et al, or one of the numerous papers in the information disclosure statement filed 28 April, 2022, that discuss the link between Alzheimer’s disease and insulin.  In addition, De la Monte (2012, cited by applicant) explicitly discusses the complexity of the disorder, stating that different therapies may be needed for different stages of the disease, and that a therapy useful in one stage of the disease may not be useful at another (p46, 1st column, 1st paragraph).  It is not clear if the clinical trial of Craft et al (2020) failed because the therapy was ineffective, or if the patient population was not matched well to the therapy.
	Applicant also speculates that the mechanism the therapy works is different, via GIP potentiation.  This has not been demonstrated, and even if true, it does not overcome the rejection.  A person following the cited references would expect a benefit to Alzheimer’s patients using the claimed treatment.  Unless the proposed mechanism of action can be demonstrated to have unexpected effects, the mere fact that there may be an additional mechanism of action is simply not sufficient to overcome the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658